Case 4:18-cv-00474-ALM Document 62 Filed 03/01/19 Page 1 of 14 PageID #: 1626




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

 VIRGINIA INNOVATION SCIENCES,
 INC.,
            Plaintiff,                   Civil Action No.4:18-cv-00474-ALM
       v.
 AMAZON.COM, INC.,                       JURY TRIAL DEMANDED
            Defendant.

 INNOVATION SCIENCES, LLC,
           Plaintiff,
      v.                                 Civil Action No.4:18-cv-00475-ALM
 RESIDEO TECHNOLOGHIES, INC.,
           Defendant.                    JURY TRIAL DEMANDED

 INNOVATION SCIENCES, LLC,
           Plaintiff,
      v.
 HTC CORPORATION,                        Civil Action No.4:18-cv-00476-ALM
           Defendant.
                                         JURY TRIAL DEMANDED
 INNOVATION SCIENCES, LLC,
               Plaintiff,
        v.                               Civil Action No.4:18-cv-00477-ALM
 Vector Security, Inc.,
               Defendant.                JURY TRIAL DEMANDED


                          Motion for Protective Order
Case 4:18-cv-00474-ALM Document 62 Filed 03/01/19 Page 2 of 14 PageID #: 1627




                                                         Table of Contents

INTRODUCTION .......................................................................................................................... 1
ARGUMENTS................................................................................................................................ 2
   I.    The Eastern District Recognizes that Claim Charts Based on
         Public Information can be Confidential .............................................................................. 2
   II. The Competitively Valuable Information in Innovation’s
       Claim Charts Fall within the Definition of “Confidential Information”
       Provided in the Protective Order......................................................................................... 3
          1.         IS’s Technical Analysis is Confidential Proprietary
                     and Business Information and/or Trade Secrets.”................................................... 3
          2.         Public Disclosure of Innovation’s Technical Analysis
                     Would Undeniably Damage Innovation and place it
                     at a Competitive Disadvantage ............................................................................... 5
          3.         Defendants Admit Innovation’s Technical Analysis does
                     not Meet the Exclusions Provided in the Protective Order ..................................... 6
          4.         There is No Prejudice to Defendants by Maintaining
                     Innovation’s Technical Analysis as Confidential. .................................................. 6
   III. Defendants’ Other Arguments in the Meet and Confer are Unavailing .............................. 7
          1.         Defendants’ Request for Infringement Contention as
                     to Other Parties is Irrelevant and, also, Harms Innovation ..................................... 7
          2.         Any Perceived Public Benefit does not Outweigh Harm
                     to Innovation ........................................................................................................... 8
          3.         The Fractus Cases is Distinguishable. .................................................................... 9
   IV. Defendants apply a double-standard to confidential information ........................................ 9
CONCLUSION ............................................................................................................................. 10
Case 4:18-cv-00474-ALM Document 62 Filed 03/01/19 Page 3 of 14 PageID #: 1628




        Pursuant to the provision of the common Protective Order (“PO”)1 and certifications

provided by Defendants Amazon, HTC and Resideo and Vector2 in the four actions referenced in

the caption (“Innovation”)3 files this common Motion for Protective Order in each of the four

actions to preserve the confidentiality of the technical analysis in its claim charts.

                                              INTRODUCTION

        Innovation is a technology development company that both practices and licenses its

technology. Just like other technology companies, Innovation maintains a competitive edge by

choosing to keep certain competitive analysis confidential. The value of such information is

specifically tied to the fact that such analysis remains confidential. No one would expect Amazon,

HTC, Resideo, or Vector to publicly disclose their confidential competitive analysis. And, they

should not force Innovation to do so either.

        More specifically, Innovation’s claim charts, which contain competitively valuable

technical analysis, should remain confidential because (1) the Court has entered a Protective Order

that expressly defines what information may be designated as “Confidential Information,” (2)

Innovation’s claim charts fall within this definition and not within any of the enumerated

exceptions, (3) the removal of the confidentiality would not only damage Innovation, but would

also place Innovation at a competitive disadvantage, and (4) this District has specifically

recognized claim charts can be designated as confidential in circumstances such as these.

        Innovation has also accommodated reasonable requests by Defendants for expanded access

to the confidential information. For example, in addition to the individuals enumerated in the

protective order, Innovation has agreed that Defendants can share the confidential claim charts

with officers, directors, and employees that have a need to know the contents along with third-




1
  The same protective order was entered in each action, which is contained for example as Dkt. 10 in the -474 Action.
2
  Defendants refers to Amazon.Com, Inc. (“Amazon”), Resideo Technologies, Inc. (“Resideo”), HTC Corporation
(“HTC”), and Vector Security, Inc. (“Vector”) in Case Nos. 4:18-cv-0474, -0475, -0476, -0477
3
  Virginia Innovation Sciences, Inc. is the currently named plaintiff in the ‘-474 action. An opposed motion to
substitute Innovation Sciences, LLC as plaintiff is currently pending. See Dkt. No. 22.

                                                         1
Case 4:18-cv-00474-ALM Document 62 Filed 03/01/19 Page 4 of 14 PageID #: 1629




party suppliers – provided such suppliers are identified and agree to be bound by the protective

order.

         In seeking to make public Innovation’s confidential information, Defendants have

identified no relevant need for this case or corresponding prejudice. Rather, Defendants have

argued they want to keep open the possibility of using and publicizing Innovation’s confidential

information as they wish down the road. Such a generic request does not outweigh the detrimental

harm to Innovation.

         Defendant’s approach is also a double-standard. While seeking to publicize Innovation’s

confidential information, they simultaneously routinely seal venue facts, invalidity analysis, and

strategic positions made in litigation, such as, indemnity positions.

                                       ARGUMENTS
I.       The Eastern District Recognizes that Claim Charts Based on Public Information
         can be Confidential
         The Federal Rules allow the Court to protect a party’s “confidential research, development,

or commercial information.” See, e.g. Fed. R. Civ. Pro. 26(c)(1)(G). Consistently, the Eastern

District of Texas allows claim charts to be designated as confidential. See ExitExchange Corp. v.

Casale Media Inc., et al., Case No. 2:10-cv-297 (E.D. Tex) (Dkt. 223) (May 20, 2011)). (“[T]he

Court will allow, generally, documents such as claim charts to be deemed confidential.”).

         The ExitExchange case dealt with the confidentiality of claim charts twice. First, Judge

Ward resolved a dispute as to whether claim charts could be “excluded categories” from the

protective order. More particularly, in addition to standard categories such as “advertising

materials” and “documents or information that the disclosing party has submitted to any

governmental entity without request for confidential treatment,” the accused infringers sought to

exclude “Rule 3-1 disclosures [or claim charts].” ExitExchange at Dkt. No. 208-1 (May 12, 2011).

Judge Ward rejected the accused infringers’ argument, reasoning that “documents such as claim

charts may contain information that is confidential technical or business information that is not




                                                  2
Case 4:18-cv-00474-ALM Document 62 Filed 03/01/19 Page 5 of 14 PageID #: 1630




 generally known, that would not normally be revealed to third parties, and for which its disclosure

 would be detrimental to the party’s business.” ExitExchange at Dkt. 223 (May 20, 2011).

        In the same ExitExchange case, the Defendants later sought to remove the confidentiality

 designation of the infringement contentions arguing “[the] claim charts merely apply the claims of

 the patent to internet screen captures, publicly available code, and links to internet web sites.” Dkt.

 No. 229 (May 31, 2011) at 6 (quoting Defendants’ motion filed under seal). Judge Gilstrap denied

 such relief “in all respects,” finding the infringement contentions contained “information not

 generally known,” “information not normally revealed to third parties,” and “information

 detrimental to the conduct of the party’s business.” ExitExchange at Dkt. No. 330 (March 23,

 2012). As a result of the ExitExchange case, parties in this District label infringement contentions

 as “Confidential” when they contain competitively valuable information as here.


II.     The Competitively Valuable Information in Innovation’s Claim Charts Fall within
        the Definition of “Confidential Information” Provided in the Protective Order

        1.      IS’s Technical Analysis is Confidential Proprietary and Business
                Information and/or Trade Secrets.”
        The Protective Order describes “Confidential Information” as “confidential proprietary,

 and business information and/or trade secrets” as well as information that – by its nature – is

 “confidential, proprietary, and/or [a] trade secret.” Dkt. 10 at 7, ¶¶1, 3.

        Innovation’s claim charts meet such a definition because they contain a valuable technical

 analysis of Defendant’ products – an analysis accumulated through hundreds of hours of research

 to discern Defendants’ respective operation. Innovation considers and treats the information

 provide in the claim charts as competitive business information. Innovation has never disclosed

 such competitive business information to any party – other than to the respective Defendants as

 required by the local rules. This information is competitively sensitive in nature and has value by

 the specific virtue of its non-disclosure. Innovation has (and wishes to maintain) a competitive

 advantage through non-disclosure of this analysis. This type of information is no different than the

 competitive analysis that Amazon, HTC, Resideo or Vector might conduct of its own competitors.

                                                    3
Case 4:18-cv-00474-ALM Document 62 Filed 03/01/19 Page 6 of 14 PageID #: 1631




       In the meet and confer processes, Defendants alleged that the claim charts couldn’t be

confidential because portions are “based on public information.” This argument fails and misses

the point. The technical analysis and corresponding accumulation from different resources is the

confidential information – not the underlying building blocks. For example, a business’s

confidential customer list or supplier list may be comprised entirely of the names of companies

that are well-known to the general public. This does not make the list non-confidential. Here, the

technical analysis and corresponding accumulation from different resources yield a valuable

product that is more than just the building blocks on which it is based. Innovation wishes to

maintain that value.

       Defendants’ specific argument was also rejected in ExitExchange. More specifically, the

infringing parties argued that the charts were not confidential because they “merely apply the

claims of the patent to internet screen captures, publicly available code, and links to internet web

sites.” ExitExchange at Dkt. No. 229 (May 31, 2011) at 6 (quoting Defendants’ motion filed under

seal). As referenced supra, Judge Gilstrap rejected such an argument and denied the motion “in all

respects.” ExitExchange at Dkt. No. 330 (March 23, 2012).

       In the meet and confer process, Defendants further alleged that Innovation doesn’t treat its

claim charts as confidential. Not true. There is no evidence that the competitive analysis Innovation

provided Defendants under a confidentiality designation has ever been public or that Innovation

would ever desire to share such information with the public. The sole example one of the

Defendants provided in the meet and confer process was a different case with different patents in

the context of a motion to compel. However, the treatment of such information in that case

shouldn’t forever govern all future information. Parties such as Amazon readily understand a

distinction with its own source code. While Amazon chooses to publish certain of its source code




                                                 4
Case 4:18-cv-00474-ALM Document 62 Filed 03/01/19 Page 7 of 14 PageID #: 1632




as open source on the Internet,4 Amazon also safeguards other of its source code with extremely

heightened levels of protection.5

        2.       Public Disclosure of Innovation’s Technical Analysis Would Undeniably
                 Damage Innovation and place it at a Competitive Disadvantage
        The protective order explains that one of the reasons information can be protected as

confidential is because it avoids either (1) “damage” to a party or (2) placing a party at a

“competitive disadvantage.” PO at 7, ¶2. Both such scenarios exist with Innovation’s technical

analysis. Defendants did not readily dispute such harm in the meet and confers.

        The value of the Innovation’s competitive technical analysis is specifically tied to its

confidential nature. Absent a confidential status, Innovation’s competitors can freely use such

confidential information as a blue-print to competitively map their own products and/or patents

onto Defendant’s technology. When more patents cover a particular product, each patent loses

value relative to the value it would have had if fewer patents covered that product. Thus,

Innovation’s patents may be devalued if other companies’ patents can be mapped onto Defendants’

products using Innovation’s analysis as a resource. Also, Innovation’s particular analysis of a

Defendant’s product provides insight into how Innovation evaluates competitor’s products. Public

disclosure of such information places Innovation at a competitive disadvantage by providing road

map as to as to the specific things Innovation considers in its analysis. With such a roadmap,

Innovations’ competitors can design around Innovation’s patent and/or conceal certain operations.

        Also, with the public dissemination of Innovation’s confidential information, third parties

can damage Innovation by filing declaratory judgment actions and filing administrative IPR

proceedings based on perceived otherwise non-public threats from Innovation.




4
  Pursuant to Rule of Evidence 201, the Court may take judicial notice. See https://aws.amazon.com/opensource/
and http://amzn.github.io/
5
  See In Re: PersonalWeb Technologies, LLC et al. Case No. 5:18-md-02834 (N.D. Cal) (Dkt. 314) (Nov. 28, 2018)
(in seeking to seal information, arguing “Disclosure of Amazon’s proprietary S3 source code will reveal key
information about the operation of the service and would put Amazon at a competitive disadvantage with respect to
competitors and competing services.”).

                                                       5
Case 4:18-cv-00474-ALM Document 62 Filed 03/01/19 Page 8 of 14 PageID #: 1633




       These are the very types of harm articulated in the ExitExchange case. See ExitExchange

at Dkt. 229 (May 31, 2011) (discussing access by competitors, declaratory judgment, and

administrative proceeding).
       3.      Defendants Admit Innovation’s Technical Analysis does not Meet the
               Exclusions Provided in the Protective Order
       Just like the protective order in ExitExchange, the protective order in these cases specifies

that confidential information “shall not include (a) advertising materials, (b) materials that on their

face show that they have been published to the general public, or (c) documents that have submitted

to any governmental entity without request for confidential treatment.” In the meet and confers,

Defendants admitted that these exclusions do not apply.

       4.      There is No Prejudice to Defendants by Maintaining Innovation’s Technical
               Analysis as Confidential.
       In the meet and confers, Defendants were unable to identify any relevant need or

corresponding prejudice that would result from maintaining Innovation’s information as

confidential. This is because Innovation has already agreed that Defendants can share the
contentions with the officers, directors, and employees that have a need to know the contents of

the contentions – in addition to those allowed to view under the protective order (“outside counsel

of record” and “[e]mployees of such counsel . . . assigned to and necessary to assist such counsel

in the preparation and trial of this action”). Innovation has also agreed that Defendants can also

share Innovation’s confidential with third-party suppliers provided they identify them and have

such suppliers agree to be bound by the protective order.

       To the extent there are other categories of individuals (e.g., experts) that need to review

confidential information in the case, the parties are free to discuss and amend the protective order.

       Instead of identifying a specific relevant need, Defendants informed Innovation that they

didn’t know what uses they might want to make of the Innovation ‘confidential information.

Rather, that they wanted to keep open the possibility of using Innovation’s confidential

information as they wished down the road. This argument fails. Defendants’ desire to freely use

confidention information is no reason to allow undeniably harm to Innovation’s business.

                                                  6
Case 4:18-cv-00474-ALM Document 62 Filed 03/01/19 Page 9 of 14 PageID #: 1634




III.    Defendants’ Other Arguments in the Meet and Confer are Unavailing

        1.       Defendants’ Request for Infringement Contention as to Other Parties is
                 Irrelevant and, also, Harms Innovation
        Defendants argued that Innovation should be required to produce infringement contentions

from other cases and/or they should be allowed to share contentions with one another. Such

requests should be rejected.

        Contentions as to other parties – even as to parties concerning the same patent are

irrelevant. See Tivo v. Verizon Communications, Inc. et al., Case No. (E.D. Tex. Aug. 1, 2011) and

Zenith Lab., Inc. v. Bristol-Myers Squibb Co., 19 F.3d 1418, 1423 (Fed. Cir. 1994). And, even if
there is no harm (which there is), discovery requests must be specifically be tied to relevance – a

threshold inquiry. An alleged lack of harm does not trump relevance.

        Also, to the extent Defendants argue that they need Innovation’s infringement contentions

from other cases to assist them in a coordinated invalidity contention effort,6 such an argument

should likewise be rejected. Just like a plaintiff doesn’t have access to invalidity contentions in
order to prepare its infringement contentions, a defendant cannot credibly argue that they need

infringement contentions to prepare their invalidity contentions. Defendants in this case have had

no problem preparing invalidity as part of a joint defense group – despite lacking access to

confidential infringement contentions from other parties. As a non-limiting example, the plaintiff’s

infringement contentions in the consolidated action of Uniloc USA, Inc. et al v. Amazon.com, Inc.

et al, Case No. 2-16-cv-00570 (E.D. Tex) were labeled as confidential. Yet, Amazon was able to

coordinate with its co-defendants and serve invalidity contentions. Id. at Dkt. 91 (Jan. 13, 2017).

Moreover, this exact same argument was presented and rejected in ExitExchange. ExitExchange

at Dkt. No. 229 (May 31, 2011) at 6 (characterizing motion filed under seal arguing need for

invalidity contentions).

        Finally, as recognized by Defendants in other cases, the disclosure of this information


6
 This issue did not rise in the meet and confers, but subsequent emails suggested Defendants were developing new
arguments as to a potential need.


                                                        7
Case 4:18-cv-00474-ALM Document 62 Filed 03/01/19 Page 10 of 14 PageID #: 1635




competitively damages Innovation’s ability to license its technology.7 No doubt, parties would

delve into compare/contrast scenarios inquiring into why certain or different analysis may or may

not have been done for certain technologies, but not others. Such desired use has no bearing on

relevance and only harms Innovation’s ability to effectively license its technology.

         2.       Any Perceived Public Benefit does not Outweigh Harm to Innovation

         In the meet and confers, Defendants also argued that the public should have the right to

view Innovation’s technical analysis. This argument also fails.

         First, while the world at large can always benefit in the short run when confidential

information is disclosed, such a benefit comes at the cost of the party who held such confidential

information – here, Innovation. The world would also benefit from Amazon, HTC, Resideo, and

Vector also disclosing their trade secrets and confidential source code, but such disclosure would

respectively harm them.

         Second, such disclosure to the world would have no relevance to the case at hand. The

purpose of a claim charts is to provide a party notice.8 The charts have done that. To the extent

Defendants argues that they are relevant for claim construction or an invalidity analysis, this is

incorrect. As repeatedly held by the Federal Circuit, claims are construed without regards to the

accused instrumentality.9 To the extent the world has a desire to understand how a claim is

interpreted, the intrinsic evidence provides such an understanding. And, the world will understand

the parties’ further interpretation in yet-to-be filed Markman briefs.




7
  As discussed infra, Amazon has sought to limit disclosure of indemnification information because it would “reveal
information about its litigation-related negotiations with third parties, and disadvantage Amazon in future indemnity
negotiations.”
8
  See e.g., Mobile Telecomm. Techs. v. Sprint Nextel et al., No. 2:12-cv-00832 (E.D. Tex. April 25, 2014).
9
  See e.g., Jurgens v. McKasy, 727 F.2d 1552, 1560, 18 U.S.P.Q.2d 1031, 1037 (Fed. Cir. 1991) (“claim is construed
without regard to the accused product”); Scripps Clinic & Research Foundation v. Genentech, Inc., 927 F.2d 1565,
1580 (Fed. Cir. 1991) (“In ‘claim construction’ the words of the claims are construed independent of the accused
product, in light of the specification, the prosecution history, and the prior art.”); Vita-Mix Corp. v. Basic Holding,
Inc., 581 F.3d 1317, 1324, 92 U.S.P.Q.2d 1340 (Fed. Cir. 2009) (“Claims are properly construed without the objective
of capturing or excluding the accused device.”); and SRI Intern. v. Matsushita Elec. Corp. of America, 775 F.2d 1107,
1118(Fed. Cir. 1985) (en banc) (emphasis in original) (“A claim is construed in the light of the claim language, the
other claims, the prior art, the prosecution history, and the specification, not in light of the accused device.”).

                                                          8
Case 4:18-cv-00474-ALM Document 62 Filed 03/01/19 Page 11 of 14 PageID #: 1636




         3.      The Fractus Cases is Distinguishable.

         In the various meet and confers, Defendants could only cite a single case to support their

argument: Fractus S.A. vs. Samsung Co., Case No. 6:09-cv-203 (E.D. Tex. June 7, 2010).

However, the facts in Fractus are clearly distinguishable. In Fractus, the parties agreed to a

Protective Order that specifically excluded claim charts as an enumerated exception. Here, as

admitted by Defendants, the claim charts are not amongst the enumerated exceptions. The

ExitExchange case rejected the Fractus argument for the same reasons. ExitExchange at Dkt. 223

(May 20, 2011) (holding that Fractus is not controlling because it was “based on the previously

entered protective order.”) (emphasis in original))

IV.      Defendants apply a double-standard to confidential information

         While challenging Innovation’s designation of confidential information, Defendants

themselves have sealed information in their various litigations – including, sealing interrogatory

answers, as well as the following:

     Venue facts - Amazon: Kaavo Inc. v. Amazon.com, Inc. et al, Case No. 1-14-cv-0035 (D. Del.)

      (Dkt. Nos. 17, 18, and 19) (Sept. 13, 2014); and Eolas v. Amazon Eolas Technologies

      Incorporated v. Amazon.com, Inc., Case No. 6:15-01038 (E.D. Tex) (Dkt. 20) (Feb. 5, 2016).

     Venue facts – Vector: Innovation Sciences, LLC v. Vector Security, Inc., Case No. 4:18-md-

      00477 (E.D. Tex.) (Dkt. 18) (Nov. 19, 2018) (as revealed in redacted filing, sealing protected

      the location of documents, the number of employees, the location where its employees travel,

      the number of offices and the knowledge of people in such offices, and the knowledge of its

      employees).

     Venue facts – HTC: AGIS Software Development LLC v. HTC Corporation, Case No. 2:17-

      cv-00514 (E.D. Tex.) (Dkt. 98) (Dec. 27, 2018)

     Venue facts – Resideo: Innovation Sciences, LLC v. Resideo Technologies, Inc., Case No. 4:18-

      md-00475 (E.D. Tex.) (Dkt. 14) (Oct. 2, 2018) (for corresponding 1404/1406 motion: “The

      Motion and accompanying Declarations include detailed sensitive business operational

      information about Honeywell’s business sectors that Honeywell considers highly confidential.

                                                  9
Case 4:18-cv-00474-ALM Document 62 Filed 03/01/19 Page 12 of 14 PageID #: 1637




    If made public, others could use this confidential information to gain an unfair competitive

    advantage knowing how Honeywell structures and supports its resources. “).

   Terms of Amazon’s Indemnification of Customers: In Re: PersonalWeb Technologies, LLC

    et al. Case No. 5:18-md-02834 (N.D. Cal.) (Dkt. 324) (Nov. 28, 2018) (arguing that it would

    “reveal information about its litigation-related negotiations with third parties, and disadvantage

    Amazon in future indemnity negotiations.”).

   Expert Report Regarding Invalidity: 1:16-cv-00861-LO-MSN, (Dkt. 148) (Sep. 21, 2017)

    (seeking to seal “Exhibit N: June 2, 2017 Expert Report of Dr. B. Clifford Neuman

    Regarding Invalidity of U.S. Patent No. RE46,140.”)

Innovation’s confidential technical analysis is at least as confidential as Defendant’s own stated

categories.

                                          CONCLUSION

       For the foregoing reasons, Amazon’s attempt to publicize Innovation’s claim charts by

removing the confidentially designations from should be denied.




                                                 10
Case 4:18-cv-00474-ALM Document 62 Filed 03/01/19 Page 13 of 14 PageID #: 1638




 Date: March 1, 2019                   Respectfully submitted:

                                       /s/ Ryan S. Loveless
                                       Donald L. Jackson VA Bar No. 42,882
                                       (Admitted E.D. Tex.)
                                       James D. Berquist VA Bar No. 42,150
                                       (Admitted E.D. Tex.)
                                       Davidson Berquist Jackson & Gowdey LLP
                                       8300 Greensboro Dr., Suite 500
                                       McLean, Virginia 22102
                                       571-765-7700 (p)
                                       571-765-7200 (f)

                                       James L. Etheridge
                                       Texas State Bar No. 24059147
                                       Ryan S. Loveless
                                       Texas State Bar No. 24036997
                                       ETHERIDGE LAW GROUP, PLLC
                                       2600 E. Southlake Blvd., Suite 120 / 324
                                       Southlake, Texas 76092
                                       Telephone: (817) 470-7249
                                       Facsimile: (817) 887-5950
                                       Jim@EtheridgeLaw.com
                                       Ryan@EtheridgeLaw.com

                                       Attorneys for Plaintiff




                                      11
Case 4:18-cv-00474-ALM Document 62 Filed 03/01/19 Page 14 of 14 PageID #: 1639




                                CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served with a copy of this document via the Court’s CM/ECF system per Local

Rule CV-5(a)(3).

DATED: March 1, 2019                                 /s/ Ryan S. Loveless
                                                     Ryan S. Lovelesss


                             CERTIFICATE OF CONFERENCE

       I hereby certify that counsel of record for Plaintiff have conferred with counsel of record

for Defendants. Defendants are opposed to this motion.

DATED: March 1, 2019                                 /s/ Ryan S. Loveless
                                                     Ryan S. Loveless




                                                12
